LATTIMORE, J.
Conviction for permitting property to be used as a place for gaming; punishment, two years in the penitentiary.
The record is before us without any statement of facts. The exceptions and objections to the court’s charge are of such nature as cannot be considered in the absence of a statement of facts. There are no bills of exception. We think the indictment is sufficient, and that it is followed by the charge of the court, the judgment and sentence.
No error appearing, the judgment will be affirmed.
HAWKINS, J., absent.